DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 4/15/21.
Claims 1-2, 4-9, 11-16, and 18-21 are pending.
Information Disclosure Statement
The IDS filed 3/1/21 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-2, 4-9, 11-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al., Pub. No. US 2011/0274012, (“Jang”) in view of ETSI TS 123 167 v12.0.0, entitled “Universal Mobile Telecommunication System (UMTS); LTE; IP Multimedia Subsystem (IMS) emergency sessions”, 3GPP TS 23.167 version 12.0.0 Release 12, (“the ETSI reference“), WO 2010/127530 to ZTE Corporation, (“ZTE”), newly applied, and Edge, Pub. No. US 2017/0366955, (“Edge”).

Independent Claims
Regarding claim 1, Jang teaches, e.g., in Figs. 3 and 5 and their respective written descriptions, the claimed limitations “An apparatus, comprising processing circuitry (Fig. 6, processor 604) configured to: 
determine whether a user equipment (UE) needs to register for emergency services via a first access type (Fig. 3, source network which can be an LTE network, see paragraph nos. 0009 and 0017; see also Fig. 5) in a wireless communication system (Fig. 3, prior to requesting an emergency call at 304, the MS inherently determines whether ;
	when it is determined that the registration for emergency services is needed and the UE is not registered for the emergency services via the first access type, register the UE for the emergency services via the first access type (this is also inherent in Jang for the same reasons given above – in addition, this limitation will be addressed below assuming arguendo that it is not inherent in Jang); 
determine whether the UE needs to establish an emergency PDU session in the first access type (implicit in Fig. 3, step 304 in which the MS requests an emergency call via the source network 100 or “first access type”, see paragraph nos. 0011 and 0036 and in particular paragraph no. 0011 which discloses “the mobile station is trying to establish the emergency call”; see also Fig. 5; see also the ETSI reference, infra, which teaches this more explicitly); 
when it is determined that the UE is registered for the emergency services via the first access type and does not have the established emergency PDU session in the first access type, and the emergency PDU session is needed, establish the emergency PDU session in the first access type (Fig. 3, request emergency call at 304; see paragraph nos. 0011 and 0036; see also Fig. 5, step 504) by:  
generating an emergency PDU session establishment request with an initial emergency request type indicating that the emergency PDU session establishment request is to establish a PDU session for emergency services (Fig. 3, request emergency call at 304; prior to transmitting this request, the MS generates the request; see also Fig. 5, step 504); 
transmitting the emergency PDU session establishment request (Fig. 3, request emergency call at 304 is transmitted to at least the base station in a radio access network, see Fig. 1; see also Fig. 5); and 
determine during the emergency PDU session that the first access type is no longer available (Fig. 3, handover command 310; see also Fig. 5, step 410 handover command received by MS 104);
register via a second access type for the emergency services in the wireless communication system due to the first access type no longer being available (see Fig. 5, step 412 initiate connection to target network – this step implicitly includes the MS 104 registering via the target network or “second access type” for the emergency services since the MS is not pre-registered with the target network as in Fig. 3); and
transfer, when the UE is concurrently registered via the first access type and the second access type and has the established emergency PDU session in the first access type, the established emergency PDU session in the first access type to a second emergency PDU session in the second access type (“second access type” reads on target network 102 shown in Fig. 5; the emergency call is transferred from the source network 100 to the target network 102 as part of a handover session as shown by steps 410, 412, 414, and 416) by: 
sending a request to perform a PDU session establishment procedure to transfer the established emergency PDU session (Fig. 5, step 414); or 
performing a service request procedure to transfer the established emergency PDU session” (Fig. 5, steps 414, 416 to re-establish an emergency call with the target network 102 which is initiated by the MS 104) as recited.  
Assuming arguendo that Jang does not teach the limitations identified above as being inherent, the ETSI reference more explicitly teaches these limitations, see page 22, section 7.2, first 7 lines.  In section 7.2, the ETSI reference discloses that a UE initiates an IMS emergency registration when the UE is not already IMS registered which teaches the limitation “determine whether a user equipment (UE) needs to register for emergency services …” and its related limitation “when it is determined that the registration for emergency services is needed … register the UE for the emergency services.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jang by incorporating the teachings of the 
Jang also does not teach the limitations “after the UE is registered for the emergency services via the first access type, prevent a protocol data unit (PDU) session from being established for normal services in the first access type” as recited in claim 1.
ZTE teaches these limitations, see the abstract, Figs. 3-4, and the attached English translation and in particular, the English written description of Fig. 3, steps 301 and 306 which disclose that a UE completes the registration of the IMS emergency service prior to performing an IMS emergency call and that a P-CSCF rejects a registration request for non-emergency purpose (“normal services”) received on an emergency connection and from the UE.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jang and the ETSI reference by incorporating the teachings of ZTE to prevent the UE from initiating IMS normal service registration by emergency bearer and from processing IMS normal service by the emergency bearer, as suggested by ZTE in the abstract.
The ETSI reference more explicitly teaches the limitation “determine whether the UE needs to establish an emergency PDU session in the first access type” (see section 7.2 which discloses that a UE initiates an IMS emergency registration and section 7.3 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jang, the ETSI reference, and ZTE by incorporating the additional teachings of the ETSI reference in order to efficiently route an emergency call initiated by the user of the mobile station by first determining if a pre-existing session exists with a network and if so, use the pre-existing session to initiate the emergency call.  Furthermore, it would have been further obvious to prevent the user of the mobile station from initiating a non-emergency call when an on-going emergency call exists in order to save the battery power of the mobile station and also, to prevent the on-going emergency call from being dropped.
Jang also does not teach the limitations “request to a core network via an access network” with regard to the transmitting step and “establishing the emergency PDU session based on an acceptance of the emergency PDU session establishment request by the core network” as recited in claim 1.  At a minimum, Jang teaches that the acceptance is from a base station, see Fig. 1.
Edge teaches in Fig. 3, a UE transmitting an emergency request to a core network (source network 120) via a base station 115t and receiving an acceptance from the core network via the base station 115t, see steps 304 and 307. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Jang, the ETSI reference, and ZTE by incorporating the teachings of Edge since the transmission of an emergency call to a core network via a base station and its acceptance by the core network are well known and typical in the art in order to allow the core network to process the emergency calls.
Regarding independent claims 8 and 15, these independent claims are corresponding method and computer readable medium claims, respectively, of the apparatus claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to these independent claims and as further amplified below, if needed, to highlight the minor differences between the claims.
Regarding further independent claim 15, see Jang, Fig. 6, storage media 608 for “a non-transitory computer-readable medium.”


Dependent Claims
Regarding claims 2, 9, and 16, Jang teaches “wherein the comprising processing circuitry is further configured to: 
detect whether the UE has an established packet data network (PDN) connection for an emergency bearer service in a fourth generation (4G) system (Fig. 3, source network 100 which is an LTE network and step 304; see also Fig. 2, step 204); 
perform an emergency PDU session establishment procedure with an existing emergency PDU session request type when the UE has the established PDN connection for the emergency bearer service (Fig. 3, step 304; see also, Fig. 2, step 204); and 
transfer the established PDN connection for the emergency bearer service in the 4G system to an emergency PDU session” (Fig. 3, step 312; see also, Fig. 2, step 216) as recited in claim 2 and similarly recited in claims 9 and 16, with the exception of the “fifth generation (5G) system” limitations.
Jang teaches transferring the emergency call from an LTE network to a cdma2000 network.  Jang does not teach transferring the emergency call to a 5G system.
Edge teaches transferring an emergency call by a UE from a source network to a target network which can be a 5G system, see paragraph no. [0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jang, the ETSI reference, ZTE and Edge by 
Regarding claims 4, 11, and 18, Jang teaches “wherein establishing the new emergency PDU session further includes performing an emergency PDU session establishment procedure with an initial emergency request type when the UE does not have the established emergency PDU session” (the “initial emergency request type” reads on the inherent initial emergency call set up as part of the ongoing active emergency call 204 as shown in Fig. 2 or alternatively, it reads on the step 304, “request emergency call” as shown in Fig. 3) as recited in claim 4 and similarly recited in claims 11 and 18.
Regarding claims 5, 12, and 19, Jang teaches “wherein transferring the established emergency PDU session in the first access type to the second emergency PDU session in the second access type further includes: 
sending an emergency PDU session establishment request with an existing emergency PDU session request type (Fig. 2, step 212; see also, paragraph no. [0029], “an emergency indication can be provided in the one or more messages sent (at 212) by the mobile station 104”; the emergency indication reads on “an emergency PDU session establishment request”; see also, Fig. 3); and 

Regarding claims 6, 13, and 20, Jang teaches “wherein transferring the established emergency PDU session in the first access type to the second emergency PDU session in the second access type further includes performing 
a network triggered service request procedure to transfer the established emergency PDU session from the first access type to the second access type (Fig. 2, handover decision 208; see also, Fig. 3 and Fig. 5); or 
a UE triggered service request procedure to transfer the established emergency PDU session from the first access type to the second access type” (Fig. 2, steps 212 and 222; see also, Fig. 3 and Fig. 5) as recited in claim 6 and similarly recited in claims 13 and 20.
Regarding claims 7 and 14, Jang teaches “wherein transferring the established emergency PDU session in the first access type to the second emergency PDU session in the second access type further includes: 
transferring the established emergency PDU session in a 3GPP access (Fig. 2, source network 100 which is an LTE or 3GPP network; see also, Fig. 3) to the second emergency PDU session in a non-3GPP access (Fig. 2, target network 102 which is a CDMA2000 /HRPD or non-3GPP network; see also, Fig. 3 and Fig. 5); or 

Regarding claim 21, Jang, Edge, and ZTE do not teach but the ETSI reference teaches “wherein the processing circuitry is further configured to determine whether the UE has the established emergency PDU session in the first access type prior to attempting to establish an emergency PDU session in any access type” (see section 7.3 which discloses “If the initial attempt is in the CS domain and it fails, the serving … IM CN Subsystem of the PS domain shall be attempted if the UE is capable”; in other words, the UE attempts to establish an emergency session with the PS domain (“any access type”) only after the initial attempt in the CS domain fails; when the initial attempt fails, the UE has determined that the UE does not have an established emergency PDU session in the CS domain (“first type”) and therefore, makes a second attempt with the PS domain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jang, the ETSI reference, ZTE and Edge by incorporating the additional teachings of the ETSI reference in order to efficiently route an emergency call initiated by the user of the mobile station by first determining if a pre-existing session exists with a network and if not, establish an emergency call session with the network to initiate the emergency call. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent that some of arguments may apply, these arguments are addressed herein.
Applicant argues, re claims 1, 8, and 15, that none of the references applied in the last office action teaches or suggests the limitations “when it is determined that the registration for emergency services is needed … prevent a protocol data unit (PDU) session from being established for normal services in the first access type” as recited in claim 1.  
However, this argument is not persuasive for the reasons given in the detailed rejection above.  In particular, while none of the references applied/used in the last office action may teach these limitations in their entirety, they (e.g., Jang and the ETSI reference) do teach at least the first half of the limitations “when it is determined … register the UE for the emergency services via the first access type” as set forth in the rejection above and ZTE has been newly applied in this rejection to address the remaining limitations.  Hence, none of the claims are deemed patentable given the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414